Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of a surgical stapler comprises an end effector including an anvil jaw and a cartridge jaw pivotally connected and movable between open and clamped positions, a specimen bag including a mouth end attached to both the anvil and cartridge jaws, wherein opening the jaws opens the mouth of the specimen bag.  The closest prior art to Wynne et al. (U.S. Patent 8,409,112) discloses a surgical device comprising pivotally connected jaws 32, 34 which are both attached to a mouth 14 of a specimen bag 10, wherein opening the jaws opens the mouth.  However, Wynne et al. lacks the device comprising jaws which are an anvil and cartridge, or any teaching of desirability thereof.  Surgical staplers are known to be used in connection with specimen bags (such as U.S. Patent Application Publication 2005/0236459 to Gresham), which discloses a specimen bag 10, 210 slidably connected with an end effector 52, 56 (Figs. 6 and 7), including jaws 252 (Figs. 15 and 16).  However, the jaws are not attached to the mouth of the specimen bag, wherein the bag is opened upon the opening of the jaws.  The prior art to McGuckin, Jr. (U.S. Patent 7,235,089) discloses pivotal anvil and cartridge jaws 22, 24 including an interior body 12 which receives cut specimen tissue therein for subsequent removal from the patient.  Generally, the prior art in the area of surgical stapling discloses a separate device or arrangement having a specimen bag, wherein the tissue is already cut by the stapler, gripped and placed in the specimen bag, but not connected therewith as claimed.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731